UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6069



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GUILLERMO BENITEZ, a/k/a Poppy, a/k/a Junior,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00052-RBS-1)


Submitted:   June 28, 2006                 Decided:   July 25, 2006


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guillermo Benitez, Appellant Pro Se.       Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Guillermo Benitez appeals the district court’s order

denying relief on his 18 U.S.C. § 3582(c) (2000) motion.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See United

States v. Benitez, No. 2:94-cr-00052-RBS-1 (E.D. Va. Dec. 16,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -